

Exhibit 10.2


NEWFIELD EXPLORATION COMPANY
2011 OMNIBUS STOCK PLAN
RESTRICTED STOCK AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
This Restricted Stock Agreement (this “Agreement”) is made this [__] day of
[_____], 2016 (the “Effective Date”), by and between Newfield Exploration
Company (the “Company”) and [_____] (“Director”).
1.    GRANT.
(a)
Shares. Pursuant to the Company’s 2011 Omnibus Stock Plan, as amended and
restated (the “2011 Plan”), and this Agreement, [____] shares of Stock (the
“Restricted Stock”) are granted to Director as of the Effective Date as
hereinafter provided in Director’s name subject to certain restrictions
described herein.

(b)
Issuance of Restricted Stock. The shares of Restricted Stock will be issued upon
acceptance hereof by Director.

(c)
Plan Documents Incorporated. Director acknowledges receipt of a copy of the 2011
Plan, and agrees that this grant of Restricted Stock shall be subject to all of
the terms and provisions thereof. Unless otherwise specified, capitalized terms
used but not defined herein will have the meanings set forth in the 2011 Plan.

2.
RESTRICTED STOCK. Director hereby accepts the Restricted Stock and agrees with
respect thereto as follows:

(a)
Forfeiture Restrictions. Except as may be otherwise provided in Article VI of
the 2011 Plan, (i) the Restricted Stock may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred or disposed of to the extent
then subject to the Forfeiture Restrictions; and (ii) in the event of
termination of Director’s service for any reason other than death or Disability,
Director shall, for no consideration, forfeit to the Company all Restricted
Stock to the extent then subject to the Forfeiture Restrictions. The prohibition
against transfer and the obligation to forfeit and surrender shares to the
Company upon termination of Director’s service are herein referred to as
“Forfeiture Restrictions.” The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of Restricted Stock.

(b)
Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as to
the Restricted Stock on the day before the date of the first annual meeting of
stockholders following the date of issuance of the Restricted Stock, provided
that the lapse conditions described below have been satisfied (the “Annual
Meeting Lapse Date”). The Forfeiture Restrictions shall lapse as provided above
only if Director has



1



--------------------------------------------------------------------------------




remained a director of the Company continuously from the Effective Date through
the Annual Meeting Lapse Date; provided, however, that if, prior to the Annual
Meeting Lapse Date, (i) Director terminates service as a director by reason of
death or Disability, or (ii) a Change of Control occurs, then, in each case, the
Forfeiture Restrictions on all Restricted Stock issued to Director shall
immediately lapse as of the date of his or her termination of service as a
director or as of the date of the Change of Control, as applicable. To the
extent that the lapse conditions are not satisfied, Director shall automatically
for no consideration forfeit and surrender to the Company all of the Restricted
Stock that are then subject to Forfeiture Restrictions.
(c)
Certificates. Shares of Restricted Stock may be evidenced by the issuance of a
stock certificate (electronic or physical), pursuant to which Director shall
have voting rights and receive dividends, and which shall be registered in the
name of the Director and shall bear an appropriate legend referring to the
terms, conditions and restrictions applicable to the Restricted Stock. The
Company shall retain custody of any stock certificate until the Forfeiture
Restrictions lapse. The Company may require Director to execute and deliver a
stock power, in blank, with respect to the Restricted Stock, and the Company may
exercise such stock power in the event of forfeiture. Promptly upon the lapse of
the Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend in the name of Director
and deliver such stock certificate to the Director.

3.
SECURITIES LAWS. Director agrees to be bound by such provisions as the Company
may require to the end that the issuance by the Company or the sale by Director
of any Stock that is the subject of this Agreement shall be in compliance with
the applicable securities laws.

4.
COMMUNITY INTEREST OF SPOUSE. The community interest, if any, of any spouse of
Director in any of the Restricted Stock shall be subject to all the terms,
conditions and restrictions of this Agreement, and shall be forfeited and
surrendered to the Company upon the occurrence of any of the events requiring
Director’s interest in such Restricted Stock to be so forfeited and surrendered
pursuant to this Agreement.

5.
TAX WITHHOLDING AND] TAX ELECTION. To the extent the issuance of the Restricted
Stock or the lapse of Forfeiture Restrictions results in the receipt of
compensation by Director, the Company is authorized to withhold from any other
cash compensation then or thereafter payable to Director any tax payable or
required to be withheld by reason of the receipt of compensation resulting from
the issuance of shares or the lapse of Forfeiture Restrictions. Alternatively,
Director may authorize the Company to retain or withhold sufficient shares of
Restricted Stock otherwise receivable by Director from the Company with respect
to Restricted Stock or may deliver to the Company sufficient shares of Stock to
enable the Company to satisfy any such withholding or other tax obligation. If
Director makes the election authorized by section 83(b) of the Code, Director
shall submit to the Company a copy of the statement filed by Director to make
such election.



2



--------------------------------------------------------------------------------




6.
BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under Director.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunder duly authorized, and Director has executed this Agreement,
all as of the date first above written.




NEWFIELD EXPLORATION COMPANY




By: _________________________________        
Name:
Title:




    
______________________________________    
[Name]
Director






  




3

